 1
 2
 3
 4
 5
 6
 7
 8
                                UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   IP POWER HOLDINGS LIMITED,
                                                           Case No.: 2:19-cv-01878-MMD-NJK
12          Plaintiff(s),
                                                                         ORDER
13   v.
                                                                     [Docket No. 31]
14   WESTFIELD OUTDOOR, INC.,
15          Defendant(s).
16         Pending before the Court is the parties’ proposed discovery plan, Docket No. 31, which is
17 DENIED without prejudice. The parties seek special scheduling review generally. The parties
18 also seek to depart in several specific ways from the default procedures, including bifurcating fact
19 and expert discovery and setting free-floating deadlines rather than providing calendar dates.
20 Compare Local Patent Rule 1-23 with Docket No. 31 at 3-4. No explanations have been provided
21 for the departures being sought, however. But see Local Rule 26-1(b)(1). Accordingly, the
22 discovery plan is DENIED without prejudice.
23         An amended discovery plan must be filed by April 13, 2020.
24         IT IS SO ORDERED.
25         Dated: April 6, 2020
26                                                              ______________________________
                                                                Nancy J. Koppe
27                                                              United States Magistrate Judge
28

                                                    1
